Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 (Currently Amended): A processor implemented method of image processing for impurity identification, comprising:

obtaining, via one or more hardware processors, an RGB-P (Red-Green-Blue Polarization) image and at least one of an RGB (Red-Green-Blue) image, and RGB-D (Red-Green-Blue Depth) image, of a scene, as inputs;

pre-processing the obtained RGB-P image and the at least one RGB and RGB-D image to remove motion blur, via the one or more hardware processors;

generating a Degree of Polarization (DoP) map from at least one plane of the RGB-P image, via the one or more hardware processors;

constructing a first graph and at least one of a second graph and a third graph, via the one or more hardware processors, wherein the first graph is constructed for the DoP map, the second graph is constructed for the RGB image, and the third graph is constructed for the RGB-D image;

constructing a joint graph spectrum by merging the first graph, and the at least one of the second graph and the third graph, via the one or more hardware processors;

performing spectral clustering using the joint graph spectrum, comprising:

generating a plurality of segments from the joint graph spectrum; and

mapping values of each of the plurality of segments from the DoP map; and

determining, based on size of each of the plurality of segments and mapped value of each of the plurality of segments, presence or absence of one or more impurity materials in the scene, via the one or more hardware processors.

Claim 4: (Currently Amended) A system of image processing for impurity identification, comprising:

one or more hardware processors;

one or more communication interfaces; and

a memory, wherein the memory comprises a plurality of instructions, which when executed, cause the one or more hardware processors to:

obtain an RGB-P (Red-Green-Blue Polarization) image and at least one of an RGB (Red-Green-Blue) image, and RGB-D (Red-Green-Blue Depth) image, of a scene, as inputs;

pre-process the obtained RGB-P image and the at least one RGB and RGB-D image to remove motion blur;

generate a Degree of Polarization (DoP) map from at least one plane of the RGB-P image;

construct a first graph and at least one of a second graph and a third graph, wherein the first graph is constructed for the DoP map, the second graph is constructed for the RGB image, and the third graph is constructed for the RGB-D image;

construct a joint graph spectrum by merging the first graph, and the at least one of the second graph and the third graph;

perform spectral clustering using the joint graph spectrum, by:

generating a plurality of segments from the joint graph spectrum; and

mapping values of each of the plurality of segments from the DoP map; and

determine based on size of each of the segments and mapped value of each of the segments, presence or absence of one or more impurity materials in the scene.

Claim 7: (Currently Amended) A non-transitory computer readable medium for image processing for impurity identification, wherein the non-transitory computer readable medium performs the image processing by:

obtaining, via one or more hardware processors, an RGB-P (Red-Green-Blue Polarization) image and at least one of an RGB (Red-Green-Blue) image, and RGB-D (Red-Green-Blue Depth) image, of a scene, as inputs;

pre-processing the obtained RGB-P image and the at least one RGB and RGB-D image to remove motion blur, via the one or more hardware processors;

generating a Degree of Polarization (DoP) map from at least one plane of the RGB-P image, via the one or more hardware processors;



constructing a joint graph spectrum by merging the first graph, and the at least one of the second graph and the third graph, via the one or more hardware processors;

performing spectral clustering using the joint graph spectrum, comprising:

generating a plurality of segments from the joint graph spectrum; and

mapping values of each of the plurality of segments from the DoP map; and

determining, based on size of each of the plurality of segments and mapped value of each of the plurality of segments, presence or absence of one or more impurity materials in the scene, via the one or more hardware processors.
< Remainder of Page Left Intentionally Blank >

Allowable Subject Matter
Claim(s) 1-9 is/are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to the PTO-892, Reference A, see [0088], teaches the acquisition unit acquire the depth image and the polarization information from a depth sensor capable of acquiring the polarization information. For example, a RGB+D+P type sensor, where RGB represents intensity image, D represents depth image, and P represents polarization information. Further, Reference U, see Figure 4, and Section 6.1, teaches the method of classification based upon a DoLP map including threshold ratios between DoLP values within the immediate and surrounding areas. The prior art of record, either alone or in combination, fails to teach or suggest the constructing a first graph and at least one of a second graph and a third graph, via the one or more hardware processors, wherein the first graph is constructed for the DoP map, the second graph is constructed for the RGB image, and the third graph is constructed for the RGB-D image; and constructing a joint graph spectrum by merging the first graph, and the at least one of the second graph and the third graph, via the one or more hardware processors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661